DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 16/534,393  of LEE et al. for “SYSTEM AND METHOD FOR FUSING SURROUNDING V2V SIGNAL AND SENSING SIGNAL OF EGO VEHICLE” filed on August 07, 2019 has been examined.

Claims 1-11 are pending.

Drawings
Drawings Figures 1-7 submitted on August 07, 2019 are in compliance with the provisions of 37 CFR 1.121(d).

Reason for Allowance


Claims 1-11 are allowable.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 1, comprising limitations: a sensing unit configured to detect global positioning system (GPS)/vehicle velocity information from one or more sensors mounted in the ego vehicle; a V2V communication unit configured to transmit 
As to claim 4, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 4, comprising limitations: calculating a position of a surrounding target vehicle and a velocity of the target vehicle based on the ego vehicle using global positioning system (GPS)/vehicle velocity information detected in the ego vehicle and GPS/vehicle velocity information included in a V2V signal detected in the target vehicle; extracting a sensor signal within a predetermined specific distance error from a position of the target vehicle relative to the ego vehicle of the V2V signal as a sensor information candidate group corresponding to the V2V signal; adaptively using a constant velocity model, a kinematic model or a dynamic model according to the extracted situation; and comparing the V2V signal with information on an object tracked using both the sensing signal and the V2V signal to estimate a position and velocity error of the V2V signal, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

As to claims 2-3 and 5-11 directly/indirectly depend from allowed claims 1, 4 and therefore are allowed for the same reason/s.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of art.


U.S. Publication No. 2017/0131719 A1 of Micks et al, discloses systems, methods, and devices for predicting a driver's intention and future movements of a proximal vehicle, whether an automated vehicle or a human driven vehicle, are disclosed herein. A system for predicting future movements of a vehicle includes an intersection component, a camera system, a boundary component, and a prediction component. The intersection component is configured to determine that a parent vehicle is near an intersection. The camera system is configured to capture an image of the proximal vehicle. The boundary component is configured to identify a sub-portion of the image containing a turn signal indicator on the proximal vehicle. The prediction 

U.S. Patent No. 9,802,614 B1 of Yoon, discloses an apparatus and a method for controlling a lane change considering priority. The apparatus for controlling a lane change includes: a collision judger checking whether or not there is an object vehicle having collision possibility that attempts to change a lane from a region of interest road corresponding to an ego-road on which an ego-vehicle is being driven to a target road to which the ego-vehicle changes the lane, before or during the lane change of the ego-vehicle; and a priority determiner determining a priority vehicle that first performs the lane change among the ego-vehicle and the object vehicle considering at least one of accessibility to the target road of the ego-vehicle and the object vehicle when there is the object vehicle, and accessibility to a join point when the object vehicle or the ego-vehicle is positioned on a road to be joined.

U.S. Publication No. 2005/0225457 A1 of Kagawa, discloses a vehicle-to-vehicle communication device installed on a subject vehicle and organized with one or more vehicle-to-vehicle communication devices as a system, the vehicle-to-vehicle communication device comprising: a detection means for detecting first information of the subject vehicle and each of surrounding vehicles around the subject vehicle; a communication means for receiving second information of surrounding vehicles from another vehicle-to-vehicle communication device; a report means for reporting various kinds of information; and a signal-processing means for processing the first information of the subject vehicle and of the another communication device and for making the report means report the information of the subject vehicle and each of the surrounding vehicles.

U.S. Publication No. 2007/0016372 A1 of Browne et al, discloses a vehicle includes a situation awareness enhancement system. The system includes a radar system adapted for detecting objects in a region external to the vehicle so equipped and provides corresponding detected object data. The system also includes an imaging system adapted for detecting objects in the region external to the subject vehicle and provides corresponding detected object data. The system also includes a GPS system adapted for detecting objects in the region external to the subject vehicle and provides corresponding detected object data. Also included in the system are a visual display, 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






	/SISAY YACOB/						January 15, 2022           Primary Examiner, Art Unit 2685